                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RAYMOND CLAIR,                                            CIVIL ACTION
                  Plaintiff,

                 v.

    ANDREW SAUL, 1                                            NO. 17-5755
    Commissioner of Social Security
    Administration,
                       Defendant.

                                            ORDER

         AND NOW, this 19th day of August, 2019, upon consideration of Plaintiff’s Request for

Review, the record in this case, the Report and Recommendation of United States Magistrate

Judge Elizabeth T. Hey dated May 10, 2019, Plaintiff’s Objections to the Magistrate Judge’s

Report and Recommendations, and Defendant’s Response to Plaintiff’s Objections to the Report

and Recommendation, IT IS ORDERED as follows:

         1.     The Report and Recommendation of United States Magistrate Judge Elizabeth T.

Hey dated May 10, 2019, is APPROVED and ADOPTED;

         2.     Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendations, all

of which issues were raised before Magistrate Judge Hey in plaintiff’s initial and reply briefs,

and rejected by Magistrate Judge Hey in her Report and Recommendation which the Court has

approved and adopted, are OVERRULED for the reasons set forth in the Report and

Recommendation;

         3.     Plaintiff’s Request for Review is DENIED;




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Andrew Saul is substituted for Nancy A. Berryhill
as the defendant in this suit.
      4.     JUDGMENT is ENTERED IN FAVOR of defendant, Andrew Saul,

Commissioner of Social Security Administration, and AGAINST plaintiff, Raymond Clair;

      5.     The Clerk of Court shall MARK this case CLOSED.

                                                BY THE COURT:

                                                /s/ Hon. Jan E. DuBois

                                                   DuBOIS, JAN E., J.




                                            2
